DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17, & 18 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “at least one seal which self-reinforces as an internal pressure increases” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-14 are allowable based upon their dependency thereof claim 1.
With regards to the Method claim 15
The prior art does not disclose or suggest the claimed “heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged’ in combination with the remaining claimed elements as set forth in claim 15.
With regards to claims 17 & 18 are allowable based upon their dependency thereof claim 15. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meng et al. PG. Pub. No.: US 2017/0336400 A1 discloses a fluid specimen collection, storage, transport, and testing cup contains a removable chromatographic strip-carrying cartridge and an axially moveable liquid specimen preserving caddy which moves between a first, pre-test position and a second, post-test position. During which a caddy drain is temporarily opened allowing an amount of liquid specimen deposited in the caddy to flow into the cup and contact the strips. Once in the second position, the drain is sealed for later confirmatory testing. The caddy is moved between the two positions by screwing a threaded lid more tightly onto the top opening of the cup. The axial range of the screw is limited by a removable obstruction collar. The caddy can include a liquid specimen containing chamber having a lower opening sealed by a frangible barrier, however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Hu et al. PG. Pub. No.: US 2014/0046215 A1 discloses the assay device comprises the cover body for closing the collecting chamber, the two elements of the indication structure which are arranged on the collecting chamber and the cover body respectively. The elements vibrate to create sound when the cover body seals the collecting chamber, i.e. the cover body reaches the special position of the collecting
chamber. In some more specific embodiments, when the cover body is getting into the collecting chamber, two elements which are separated from each other previously begin to contact and deform each other gradually; the two elements suddenly detach from , however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Berner PG. Pub. No.: US 2017/0106365 A1 discloses a laboratory vessel for storing and treating a tissue sample comprises a closable opening, and additionally comprises a pipe part which is insertable in the opening of the laboratory vessel, wherein in inserted position, the pipe part seals against the laboratory vessel with its outer circumference and is clampingly displaceable with respect to said laboratory
vessel, wherein a pestle is mounted in the laboratory vessel, over which the pipe part can be placed sealingly with its inner circumference. The laboratory vessel also comprises one or more tissue sample treatment agents. The tissue sample and the treatment agents are separated by placing the pipe part over the pestle, which , however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Halverson et al. PG. Pub.: US 2014/0096598 A1 discloses a container comprising a microstructured surface, and centrifuging the container toward the microstructured surface to form a sediment and a supernatant of the sample. Following centrifugation, the container can be inverted to decant at least a portion of the supernatant of the sample from the second portion, such that a concentrate (e.g., comprising the sediment) of the sample is retained in the microstructured surface. The concentrate can then be interrogated in the microstructured surface for the analyte of interest. In some embodiments, at least a portion of the second portion can be substantially transparent, such that the concentrate can be interrogated from the outside of the container, without requiring that the container be opened prior to interrogation, however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the
compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Rajagopal et al. PG. Pub. No.: US 2014/0106397 A1 discloses systems and methods for detecting an analyte of interest in asample. The system can include a first container comprising a filter portion. The filter portion can include a filter comprising a filtrand of the sample on a first side of the filter. The system can further include a , however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Halverson PG. Pub. No.: US 2011/0250586 A1 discloses a system and method for concentrating samples. The system can include a first container adapted to contain a sample. The first container can include a first portion and a second portion adapted to
be removably coupled to the first portion. The system can further include a second container comprising the second portion and a third portion adapted to be removably coupled to the second portion. The method can include centrifuging the first container in a first orientation toward the second portion of the first container; retaining a concentrate of the sample in the second portion of the first container; and centrifuging the second container in a second orientation toward the third portion of the second container, such that the concentrate retained in the second portion is moved into the third portion of the second container, the second orientation being different from the first orientation, however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Lafond et al. PG. Pub. No.: US 2011/0250106 A1 discloses a sampling dish, comprising a body defining a cavity and comprising a bottom wall, an open top end and side walls extending from the bottom wall to the open top end; and a removable closure element comprising a ring and a plate, the ring being movable into a mating position with edges of the side walls of the body to secure securing said plate in place over the open top of the body, thereby ensuring hermeticity of the dish in a closed position, and the ring being removable from the mating position to allow removal of the plate from the open top of the body for access to the cavity of the dish in an open position, however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments,
while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Logel US PATENT No.: US 5,458,252 discloses the sealing cap includes a central dome-shaped portion, annular portion, and sealing portion. In use, these portions are initially received in the mouth of the container and assume an initial concave shape with the sealing portion of the cap abutting and sealing against the inner surface of the container mouth. As the pressure within the container increases, the concave dome first moves toward a flattened shape and then inverts to a convex shape.

, however is silent on at least one seal which self-reinforces as an internal pressure increases or the Method of heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid or of the sample in at least one other compartment remains substantially unchanged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852